United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-60156
                         Summary Calendar


FRED RAGIN,

                                    Petitioner-Appellant,

versus

EMMITT SPARKMAN,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:01-CV-446-D
                      --------------------

Before DAVIS, DEMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Fred Ragin, Mississippi state prisoner # R0136, requests a

certificate of appealability (COA) to appeal the denial of his

FED. R. CIV. P. 60(b) motion, which alleged that the district

court did not sign the order dismissing, as time-barred, Ragin’s

28 U.S.C. § 2254 petition.   A COA is not required in this appeal.

See Dunn v. Cockrell, 302 F.3d 491, 492 (5th Cir. 2002), cert.

denied, 123 S. Ct. 1208 (2003).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60156
                                 -2-

     Contrary to Ragin’s argument, the district court’s order,

adopting the magistrate judge’s report and recommendation and

dismissing Ragin’s habeas petition, was signed and entered into

the district court record on February 20, 2002.      Ragin has not

shown error in the district court’s denial of FED. R. CIV. P.

60(b) relief.    See Wilson v. Atwood Group, 725 F.2d 255 (5th Cir.

1984) (en banc); see also FED. R. APP. P. 4(a)(6).

     The district court’s denial of Ragin’s FED. R. CIV. P. 60(b)

motion is AFFIRMED.    Ragin’s request for a COA is DENIED AS

UNNECESSARY.    His motion for IFP also is DENIED.